 


114 HR 3930 IH: District of Columbia Medicaid Reimbursement Act of 2015
U.S. House of Representatives
2015-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3930 
IN THE HOUSE OF REPRESENTATIVES 
 
November 4, 2015 
Ms. Norton introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to increase the Federal medical assistance percentage for the District of Columbia under the Medicaid Program to 80 percent. 
 
 
1.Short titleThis Act may be cited as the District of Columbia Medicaid Reimbursement Act of 2015. 2.Increasing the Medicaid Federal medical assistance percentage for the District of Columbia to 80 percent (a)In generalSection 1905(b)(3) of the Social Security Act (42 U.S.C. 1396d(b)(3)) is amended by striking 70 percent and inserting 80 percent.
(b)Effective dateThe amendment made by subsection (a) shall apply to calendar quarters beginning on or after October 1, 2016.  